RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, concedió libre el día 28 de marzo de 2013 (Jueves Santo) con cargo a la licencia de vacaciones.
A tales efectos y en virtud de la facultad del Tribunal Supremo de Puerto Rico para reglamentar los procedimientos judiciales, al computar los términos dispuestos en las distintas leyes y reglas aplicables a los procedimientos y trámites judiciales se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 LPRA sees. 72 y 73), y se considerará el 28 de marzo de 2013 (Jueves Santo) como si fuera día feriado. Cualquier término que venza ese día se extenderá hasta el próximo día laborable, 1 de abril de 2013.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo